Citation Nr: 0109924	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran requested a BVA hearing at 
the Chicago, Illinois RO on his VA Form 9.  He further agreed 
to participate in a video-conferencing hearing and waived his 
right to appear personally before a Board member.  However, 
the veteran failed to appear for the videoconference.  There 
are no other outstanding hearing requests of record, and the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2000).


REMAND

A preliminary review of the evidence discloses that the 
veteran was afforded VA examinations in November 1998 and 
September 1999 in connection with his current claim, and 
reports of those examinations are associated with the claims 
file.  Nevertheless, the Board notes that, in a June 1999 
statement, the veteran reported being admitted to the VA 
Medical Center at Westside for his asthma earlier that month.  
In addition, during the September 1999 VA examination, the 
veteran reported that he was diagnosed in April 1999 as 
having a heart murmur when under evaluation for a syncopal 
attack at the VA Medical Center at Westside. However, 
treatment records from the reported visits to the VA Medical 
Center at Westside are not associated with the claims file, 
nor are there any other treatment records from 1999 
associated with the claims file.  The VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of the existence of these records.  As 
such, it is considered to be evidence that is of record at 
the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .").

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000 the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the veteran's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.

Therefore, it is the Board's opinion that, in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should obtain and associate 
with the claims file all VA records 
pertaining to the veteran, particularly 
all 1999 inpatient and outpatient 
treatment records from the VA Medical 
Center at Westside.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




